Case: 15-10782      Document: 00513624115         Page: 1    Date Filed: 08/04/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                        United States Court of Appeals
                                                                                 Fifth Circuit

                                    No. 15-10782                               FILED
                                  Summary Calendar                        August 4, 2016
                                                                          Lyle W. Cayce
                                                                               Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

FRANK ORLOWSKI,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 4:14-CR-244-1


Before HIGGINBOTHAM, PRADO and HIGGINSON, Circuit Judges.
PER CURIAM: *
       Frank Orlowski pleaded guilty to possessing methamphetamine with the
intent to distribute it.      The district court sentenced him to the statutory
maximum of 20 years of imprisonment to be followed by three years of
supervised release. Orlowski timely appealed.
       In his sole issue on appeal, Orlowski challenges a two-level enhancement
applied by the district court pursuant to U.S.S.G. § 2D1.1(b)(1) because a


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-10782    Document: 00513624115     Page: 2   Date Filed: 08/04/2016


                                 No. 15-10782

firearm was possessed in connection with the offense. Orlowski contends that
the district court erroneously applied the enhancement based on the recovery
of a firearm from the vehicle of a customer who had just left Orlowski’s
following a drug transaction. Orlowski asserts that this was the sole basis for
the district court’s application of the § 2D1.1(b)(1) enhancement, and it is thus
the only basis he addresses.
      The record reflects that the district court also found that the
§ 2D1.1(b)(1) enhancement was warranted based on reliable evidence found in
the presentence report that Orlowski himself had possessed a firearm in
connection with the offense. By failing to acknowledge and brief this additional
basis for the application of the enhancement, Orlowski has waived any
challenge to the finding that the enhancement was applicable based on
Orlowski’s own firearm possession. See FED. R. APP. P. 28(a)(8)(A); United
States v. Edwards, 303 F.3d 606, 647 (5th Cir. 2002). We therefore affirm the
judgment of the district court. See United States v. Garcia-Gonzalez, 714 F.3d
306, 314 (5th Cir. 2013) (holding that “[w]e may affirm an enhancement on any
ground supported by the record”).
      AFFIRMED.




                                       2